DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  “at least one of; a pilot and an autopilot onboard…” should instead recite “at least one of: a pilot and an autopilot onboard…”  
Claim 7 is objected to because of the following informalities: “category C wherein the the reference speed is at least 121 knots…” should instead recite “category C wherein the reference speed is at least 121 knots…”
Claim 15 is objected to because of the following informalities:  “at least one of; the pilot and the autopilot onboard…” should instead recite “at least one of: the pilot and the autopilot onboard…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first position" in line 7 of page 22.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret “the first position” to be “the first 3D position” and the Examiner suggests that Applicant may wish to amend claim 1 to correct and clarify this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US20100292871A1).
Regarding claim 1, Schultz teaches a system for cooperative aerial vehicle collision avoidance, comprising: a plurality of electronically scanned array (ESA) antenna angularly distributed and mounted onboard a first aerial vehicle, the plurality of ESA antenna configured for a spherical radar coverage around the first aerial vehicle (see Paragraph [0047] wherein the surveillance system 40 is configured to detect and locate neighboring fixed or moving targets and obstacles, airports, runways and taxiways. For example, in one preferred embodiment, the surveillance system 40 is an Active Electronically Scanned Array (AESA) radar or a Passive Electronically Scanned Array (PESA) radar 41 with phased array antennas 42 mounted to provide spherical coverage around the aircraft. The phased array antennas 42 are any suitable antennas for transmission or reception of radar signals and that are mountable on or within the aircraft); 
a directional communication system onboard the first aerial vehicle configured for a directional collision avoidance communication network (DCACN) between the first aerial vehicle and at least one of a threat aerial vehicle (see Paragraph [0041] wherein the communication system 30 is configured to communicate data between the aircraft, neighboring airborne and ground vehicles, ground stations and radio beacons. The communication system 30 includes a data transceiver system 31. The data transceiver system 31 transmits and receives data signals relayed by one or more transmit/receive antennas 32. The transmit/receive antennas 32 can have separate or shared apertures and can be directional or omni-directional; see also Paragraph [0043] wherein a second data link of the communication system 30 can be deployed through the use of a Traffic Collision Avoidance System (TCAS) transponder 35 which uses a Mode C or Mode S data link. TCAS signals are relayed by one or multiple TCAS compatible transmit/receive antennas 32. If a risk of collision is established by the TCAS transponder 35, a Resolution Advisory (RA) is generated by the TCAS transponder 35 which indicates a range of vertical speeds at which the aircraft should be flown to avoid other TCAS equipped aircraft. The vertical direction of the RA is coordinated between multiple aircraft via the Mode S data link if established, so that two or more aircraft perform coordinated maneuvers to prevent mid-air collision); 
a positioning system onboard the first aerial vehicle configured for providing a three- dimensional (3D) positioning and a velocity of the first aerial vehicle (see Paragraph [0039] wherein by way of overview and referring to FIG. 1, according to a non-limiting embodiment of the present invention, a surveillance and guidance system 10 includes a navigation system 20 configured to determine a position, velocity and intended trajectory of the aircraft); 
a controller onboard the first aerial vehicle operatively coupled with each of the plurality of ESA antenna, the directional communication system, and the positioning system (see Paragraph [0053] wherein the command and control system 60 is configured to display or otherwise provide an operator of the aircraft with aircraft status, navigation and surveillance information, alerts, and guidance commands or 4D flight paths provided by the communication system 30 and the flight computer 50, and to process guidance commands or 4D flight paths to control the aircraft. The command and control system 60 includes a Flight Management System (FMS) 61 onboard the aircraft or at a remote location for interaction between the operator of the aircraft, the aircraft and ATC);
a tangible, non-transitory memory onboard the first aerial vehicle configured to communicate with the controller, the tangible, non-transitory memory maintains a first maneuvering capability of the first aerial vehicle, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to (see Paragraph [0051]-[0052] wherein a memory device 52 operably connected to or integrated with the flight computer 50 stores for retrieval data such as information related to characteristics, performance, status, flight plans and flight logs of the aircraft or other vehicles, navigation and surveillance information, information related to the location of airports, airways, runways, taxiways and navigation aids, Digital Terrain Elevation Database (DTED) or other target or obstacle database information, information related to air traffic regulations, the location of operational airspace restrictions or geopolitical boundaries, as well as the computer software programs used by the flight computer 50. The data can be uploaded via the data link of the communication system 30 or updated automatically by the computer programs running on the flight computer 50. The memory device 52 can be volatile or nonvolatile memory, read-only or random access memory. A Central Processing Unit (CPU) 53 of the flight computer 50 executes the computer programs resident in the memory device 52. A first component within the CPU 53 is configured to track the position of targets, obstacles, airports, runways, taxiways and navigation aids by filtering and fusing navigation system 20, data link 30, surveillance sensor 40 and memory device 52 information): receive a first 3D position and a first vector of the first aerial vehicle from the positioning system (see Paragraph [0040] wherein the navigation system 20 is configured to determine a position, velocity and intended trajectory of the aircraft. In one embodiment, the navigation system 20 can include an Embedded GPS Inertial Navigation System (EGI) 21. The EGI 21 includes a GPS receiver 23 that is integrated with an Inertial Navigation System (INS) 22. A GPS antenna 24 receives GPS signals relayed to the GPS receiver 22. Any EGI 21 suitable for operation aboard an aircraft can be used, as desired for a particular application); 
command the plurality of ESA antenna to sense the threat aerial vehicle via the plurality of ESA antenna (see Paragraph [0047] wherein the surveillance system 40 is configured to detect and locate neighboring fixed or moving targets and obstacles, airports, runways and taxiways. For example, in one preferred embodiment, the surveillance system 40 is an Active Electronically Scanned Array (AESA) radar or a Passive Electronically Scanned Array (PESA) radar 41 with phased array antennas 42 mounted to provide spherical coverage around the aircraft; see also Paragraph [0060] wherein at block 140, the surveillance system 40 detects and locates neighboring fixed or moving targets and obstacles, airports, runways, taxiways and navigation aids. The location can be determined either in terms of latitude, longitude and altitude, or in terms of distance, azimuth and elevation for sensors which reference frame is centered about the aircraft. Output of the surveillance system 40 represents part of the surveillance information which is transferred to the flight computer 50 and stored in the memory device 52 via the data bus 51); 
receive a sensed data from the plurality of ESA antenna the sensed data representative of the threat aerial vehicle (see Paragraph [0061] wherein at block 150, information related to the characteristics, performance, status, flight plans and flight logs of the aircraft or other vehicles, navigation and surveillance information, database information pertaining to the position of targets and obstacles such as a Digital Terrain Elevation Database (DTED), information related to air traffic regulations, the location of operational airspace restrictions or other types of operational boundaries (e.g., geopolitical boundaries) as well as the computer software programs used by the flight computer 50 and modes of operation (avoid obstacles, station keep target, intercept target) are sent from the FMS 61 and stored in the memory device 52 via the data bus 51; );
determine a threat position and a threat vector of the threat aerial vehicle based on the sensed data (see Paragraph [0060] wherein at block 140, the surveillance system 40 detects and locates neighboring fixed or moving targets and obstacles, airports, runways, taxiways and navigation aids. The location can be determined either in terms of latitude, longitude and altitude, or in terms of distance, azimuth and elevation for sensors which reference frame is centered about the aircraft. Output of the surveillance system 40 represents part of the surveillance information which is transferred to the flight computer 50 and stored in the memory device 52 via the data bus 51; see also Paragraph [0059] wherein for example, upon execution of a planned maneuver, a participating vehicle may momentarily appear as a collision threat but because the incursion is part of a known flight plan, the aircraft will not maneuver to avoid the participating vehicle ); 
establish the DCACN between the first aerial vehicle and the at least one of the threat aerial vehicle via the directional communication system (see Paragraph [0043] wherein a second data link of the communication system 30 can be deployed through the use of a Traffic Collision Avoidance System (TCAS) transponder 35 which uses a Mode C or Mode S data link. TCAS signals are relayed by one or multiple TCAS compatible transmit/receive antennas 32. If a risk of collision is established by the TCAS transponder 35, a Resolution Advisory (RA) is generated by the TCAS transponder 35 which indicates a range of vertical speeds at which the aircraft should be flown to avoid other TCAS equipped aircraft. The vertical direction of the RA is coordinated between multiple aircraft via the Mode S data link if established, so that two or more aircraft perform coordinated maneuvers to prevent mid-air collision); 
communicate with the threat aerial vehicle via the DCACN (see Paragraph [0041] wherein the communication system 30 is configured to communicate data between the aircraft, neighboring airborne and ground vehicles, ground stations and radio beacons); 
determine a threat maneuvering capability of the threat aerial vehicle based on one of: a received signal including a size- based maneuvering category based on the sensed data (see Paragraph [0086] wherein a situation involving multiple threats is shown in FIG. 6C, where the aircraft 504 intends to reach a target 501 while avoiding two threats 505 represented by aircraft in motion. Each threat 505 may activate the “avoid small threat” behavior (corresponds to a size-based maneuvering category) and generate a unique objective function. This example illustrates how multiple objective functions generated by the “avoid small threat” behavior can be combined to produce the resulting objective function 503); 
compare the threat maneuvering capability with the first maneuvering capability (see Paragraph [0082] wherein the high-level commands constraints can be fixed or dynamic, set arbitrarily or given by some of the aircraft's avionics equipment, according to the characteristics and performance capabilities of the aircraft, the airspace class, the flight plans, mission requirements, the size, closure rate and angle of approach of threats or the target, other factors which dynamically affect the aircraft's maneuverability, or as desired for a specific application; see also Paragraph [0076] wherein algorithms determining trajectory adjustments are well known to the art and are customary in such systems as Station Keeping Equipment (SKE) or some autopilots. The adjustments are determined by dynamic equations dependent on the position, velocity and intended trajectory of the aircraft and the target as well as some constraints which include maneuverability, flight envelope and operational constraints such as maximum turn rate or maximum altitude. An example collision avoidance algorithm includes an Automated Air Collision Avoidance System (Auto-ACAS). An exemplary self-separation algorithm is the Integrated Tactical Air Control System (ITACS); the trajectory adjustments based on the comparison between the intended trajectory and the new constraints such as maneuverability and the self-separation algorithm, which relates back to the small threat avoidance); 
generate a first maneuver for the first aerial vehicle and a threat maneuver for the threat aerial vehicle based on the first position, the first vector, the threat position, the threat vector, and the comparison, each of the first maneuver and the threat maneuver configured to provide a separation between the first aerial vehicle and the threat aerial vehicle (see Paragraph [0072] wherein if at decision block 250 it is determined that the aircraft is below a self-separation threshold Tss, then at block 251 a self-separation procedure is performed, maneuvering the aircraft away from potential collision threats. The self-separation maneuver is defined as small trajectory adjustments performed by the aircraft well before a collision would occur to keep the aircraft at a reasonable self-separation distance from threats. Given by way of a nonlimiting example, the self-separation maneuver can be determined so as to avoid trajectories which would result in a distance at closest point of approach between the aircraft and threats below their respective self-separation thresholds Tss; see also Paragraph [0095] wherein performing the self-separation maneuver of block 251 can trigger the “follow regulations” behavior, the “avoid small threats” behavior, the “shortest path” behavior or any other behavior used to maneuver the aircraft away from potential collision threats. Behaviors can be constantly active, triggered according to thresholds or as desired for a specific application); 
direct at least one of a pilot and an autopilot onboard the first aerial vehicle to execute the first maneuver (see Paragraph [0053] wherein the FMS 61 can include an input device 63 which enables an operator or ATC to issue or modify guidance commands or 4D flight paths...Control of the aircraft can be performed by an operator or an autopilot during standard operation but the flight computer 50 can autonomously take control of the aircraft if deemed necessary, such as when the aircraft faces imminent collision threats).  
Regarding claim 4, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, wherein the directional communication system sends and receives a data signal via one of: the plurality of ESA antenna and a directional communications antenna (see Paragraph [0041] wherein the communication system 30 is configured to communicate data between the aircraft, neighboring airborne and ground vehicles, ground stations and radio beacons. The communication system 30 includes a data transceiver system 31. The data transceiver system 31 transmits and receives data signals relayed by one or more transmit/receive antennas 32. The transmit/receive antennas 32 can have separate or shared apertures and can be directional or omni-directional. The transmit/receive antennas 32 can be any suitable antenna that is able to relay data signals to and from the data transceiver system 31 and that is mountable on the aircraft).  
Regarding claim 5, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, wherein one of the first maneuver or the threat maneuver is a non-maneuver based on the comparison of the threat maneuvering capability with the first maneuvering capability (see Paragraph [0073] wherein if at decision block 260 it is determined that the aircraft is below the intended trajectory threshold, then it is assumed that the aircraft is on the appropriate flight path, and the guidance commands transmitted to the command and control system 60, if any, may or may not differ from the guidance command transmitted at the previous iteration. If the aircraft is below the intended trajectory threshold, the guidance routine 200 then returns to block 220 for a new iteration using updated navigation or surveillance information; Examiner notes that the phrase “non-maneuver” is unclear and contradicts the “first maneuver” or “threat maneuver.”  A “non-maneuver” has been interpreted as a maneuver that has not been changed or altered from the previous maneuver).  
Regarding claim 6, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, wherein the separation further comprises one of:  a measured bubble around each of the first aerial vehicle and the threat aerial vehicle (see Paragraph [0069] wherein the collision emergency threshold defines the boundaries of the collision volume. The collision volume can be a cylindrical volume of airspace centered on the aircraft with a horizontal radius of 500 feet and a vertical height of 200 feet (±100 feet). A threat is an obstacle determined to pose a collision risk (e.g., an obstacle within the self-separation threshold Tss). Different threats can have different thresholds; see also Fig. 8D; the “measured bubble” has been interpreted to mean any volumetric shape around the vehicle).  
Regarding claim 9, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, wherein the first maneuver and the threat maneuver further comprise one of: a turn, a climb, a descent, a vertical speed change, a speed reduction, a power reduction, a speed increase, a power increase, and a non-maneuver (see Paragraph [0082] wherein objective functions are defined over a decision space limited by a set of explicit constraint constructs representing intervals of values. In FIG. 6A, and for clarity purposes, the objective function 503 is defined over a decision space in two dimensions as a function of possible heading and speed commands, but an objective function can be defined as a function of other type of variables such as latitude, longitude, altitude, airspeed, turn rate, vertical velocity, thrust, bank or roll angle. In one embodiment, the output of behaviors are objective functions defined in terms of possible heading, airspeed and vertical velocity commands so as to harmonize decision spaces and to obtain complete control over the position of the aircraft...The high-level commands constraints can be fixed or dynamic, set arbitrarily or given by some of the aircraft's avionics equipment, according to the characteristics and performance capabilities of the aircraft, the airspace class, the flight plans, mission requirements, the size, closure rate and angle of approach of threats or the target, other factors which dynamically affect the aircraft's maneuverability, or as desired for a specific application; see also Paragraph [0059] wherein for example, upon execution of a planned maneuver, a participating vehicle may momentarily appear as a collision threat but because the incursion is part of a known flight plan, the aircraft will not maneuver to avoid the participating vehicle).  
Regarding claim 10, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, wherein the first maneuver and the threat maneuver further comprise a maneuver magnitude based on the comparison between the threat maneuvering capability and the first maneuvering capability (see Paragraph [0082] wherein In FIG. 6A, the possible heading and airspeed values are respectively represented as the angle and radius of the toroidal objective function 503 section. Minimum and maximum airspeeds are represented respectively by the inner and outer boundaries of the toroidal section. The high-level commands constraints can be fixed or dynamic, set arbitrarily or given by some of the aircraft's avionics equipment, according to the characteristics and performance capabilities of the aircraft, the airspace class, the flight plans, mission requirements, the size, closure rate and angle of approach of threats or the target, other factors which dynamically affect the aircraft's maneuverability, or as desired for a specific application).  
Regarding claim 11, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, wherein the first maneuver and the threat maneuver further comprise a maneuver range for each of the first and the threat maneuver based on the comparison between the threat maneuvering capability and the first maneuvering capability (see Paragraph [0043] wherein if a risk of collision is established by the TCAS transponder 35, a Resolution Advisory (RA) is generated by the TCAS transponder 35 which indicates a range of vertical speeds at which the aircraft should be flown to avoid other TCAS equipped aircraft. The vertical direction of the RA is coordinated between multiple aircraft via the Mode S data link if established, so that two or more aircraft perform coordinated maneuvers to prevent mid-air collision).  
Regarding claim 13, see the corresponding rejection of claim 1.
Regarding claim 15, Schultz teaches the method for cooperative aerial vehicle collision avoidance of claim 13, wherein determining the threat position and the threat vector of the threat aerial vehicle based on the sensed data further comprises: storing the threat position, the threat vector (see Paragraph [0059] wherein at block 130, the position, velocity and intended trajectory of targets and obstacles are received via the communication system 30. The communication system 30 is used to obtain position information of cooperative and non-cooperative traffic. For instance, if an Automatic Dependent Surveillance—Broadcast (ADS-B) transceiver or receiver 31 capable of receiving Traffic Information System (TIS) messages is included in the communication system 30, position information of non-cooperative air traffic sensed by a Secondary Surveillance Radar (SSR) can be received from Ground Based Transceivers (GBT). Output of the communication system 30 pertaining to targets and obstacles represents part of the surveillance information which is transferred to the flight computer 50 and stored in the memory device 52 via the data bus 51), a threat time (see Paragraph [0065] wherein given by way of a nonlimiting example, distance thresholds can be used for fixed threats and targets and time thresholds for moving threats and targets; see also Paragraph [0091] wherein the “shortest path” behavior can also be improved by increasing travel time on points located on the edge of large threats 506 in order to avoid issuing guidance commands that would cause the aircraft 504 to travel too close to the edge of large threats 506), and the threat maneuvering capability as a threat instance within the memory (see Paragraph [0061] wherein at block 150, information related to the characteristics, performance, status, flight plans and flight logs of the aircraft or other vehicles, navigation and surveillance information, database information pertaining to the position of targets and obstacles such as a Digital Terrain Elevation Database (DTED), information related to air traffic regulations, the location of operational airspace restrictions or other types of operational boundaries (e.g., geopolitical boundaries) as well as the computer software programs used by the flight computer 50 and modes of operation (avoid obstacles, station keep target, intercept target) are sent from the FMS 61 and stored in the memory device 52 via the data bus 51); 
retrieving at least one of the threat instance from the memory (see Paragraph [0062] wherein at block 160, the flight computer 50 compares the navigation information with the surveillance information. The reference frames for the positions, velocities, flight paths and intended trajectories can be harmonized into a same reference frame. The status, flight plans and flight logs of the aircraft, as well as surveillance information regarding fixed or moving targets and obstacles, airports, runways, taxiways and navigation aids are compared with the information stored in the memory device 52, updated directly or by means of a filtering technique and saved on the memory device 52); 
determining a multiple of threat instance is a congestion location (see Paragraph [0085] wherein multiple small threats 505 can be considered simultaneously by the guidance method, however. Another significant advantage when dealing with multiple small threats 505 is that each small threat 505 can result in the computation of only one additional objective function; therefore, computational complexity increases at most linearly with respect to the number of small threat 505 considered for avoidance purposes); 
and directing at least one of; the pilot and the autopilot onboard the first aerial vehicle to avoid the congestion location (see Paragraph [0053] wherein the FMS 61 can include an input device 63 which enables an operator or ATC to issue or modify guidance commands or 4D flight paths...Control of the aircraft can be performed by an operator or an autopilot during standard operation but the flight computer 50 can autonomously take control of the aircraft if deemed necessary, such as when the aircraft faces imminent collision threats; see Paragraph [0086] wherein a situation involving multiple threats is shown in FIG. 6C, where the aircraft 504 intends to reach a target 501 while avoiding two threats 505 represented by aircraft in motion. Each threat 505 may activate the “avoid small threat” behavior and generate a unique objective function. This example illustrates how multiple objective functions generated by the “avoid small threat” behavior can be combined to produce the resulting objective function 503; see also Paragraph [0068] wherein if at the decision block 220 it is determined that the aircraft is on target, then at a decision block 221, an on-target procedure is performed. Given by way of a nonlimiting example, if the aircraft intent is to navigate through a set of waypoints, the on-target procedure can assign the position of the next waypoint in the list as the new target. The on-target procedure can also provide information to the operator of the aircraft, prompt the operator for input or activate other automated tasks such as gathering reconnaissance images, dropping a payload or triggering an explosive charge. If at the decision block 220 it is determined that the aircraft is not on target, then at decision block 230 a determination is made whether or not the aircraft is below a collision emergency threshold with respect to threats).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US20100292871A1) in view of Robertson (US11125873B1).
Regarding claim 2, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, but fails to explicitly teach wherein the plurality of ESA antenna comprises at least six ESA antenna oriented in a forward aft left right top bottom configuration each of the at least six ESA antenna separated by 90 degrees.
However, Robertson teaches wherein the plurality of antenna comprises at least six antenna oriented in a forward aft left right top bottom configuration each of the at least six antenna separated by 90 degrees (see  Col. 7, line 59 to col. 8, line 13 wherein for example, a radar device including antennas facing forward, left, right, and/or down, can be placed at a front location of an aircraft, such as under the chin of the aircraft. A radar device including antennas facing up, right, left, and/or back can also be placed on a rear location of the aircraft, such as the shoulder, tail, end, etc. In some examples, six antennas can be implemented to provide 360 degrees of coverage around the aircraft; see also Col. 7, line 59 to col. 8, line 13 wherein FIG. 3A illustrates another example radar antenna arrangement 300 . In this example, the radar antenna arrangement 300 includes six radar antennas, namely, radar antennas 120 A, 120 B, 120 C, 120 D, 120 E, and 120 F. The five radar antennas ( 120 A, 120 B, 120 C, 120 D, 120 E, 120 F) can be included in one or more radar devices. For example, radar antennas 120 A-C can be included in radar system 110 A shown in FIG. 1A, and radar antennas 120 D-F can be included in radar system 110 B shown in FIG. 1A. Each of the six radar antennas 120 A, 120 B, 120 C, 120 D 120 E, and 120 F faces a different direction or orientation relative to the center 202 representing a zero plane/degree or longitudinal axis of an aircraft (e.g., 102 ). In particular, the radar antenna 120 A is configured in a forward orientation 140 facing forward, the radar antenna 120 B is configured in an up orientation 142 facing up, the radar antenna 120 C is configured in a down orientation 144 facing down, the radar antenna 120 D is configured in a rear orientation 146 facing to the rear or back of the aircraft (e.g., 102 ), the radar antenna 120 E is configured in a right orientation 148 facing right, and the radar antenna 120 F is configured in a left orientation 150 facing left).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  surveillance system taught by Schultz to use the different orientations of the six or more antenna, as taught by Robertson, for the purpose of overcoming the lack of accurate, efficient, and adequate means by many aircrafts for detecting airspace objects and avoiding collisions for governments, citizens, and communities (see Col. 1, lines 32-35 of Robertson).
Regarding claim 3, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, but fails to explicitly teach wherein the controller is further configured to: command the plurality of ESA antenna to sense the threat aerial vehicle via a first ESA antenna and a second ESA antenna, the second ESA antenna adjacent to the first ESA antenna; determine the threat position is within a sector crossover between a first boresight of the first ESA antenna and a second boresight of the second ESA antenna; electrically manipulate each of the first ESA antenna and the second ESA antenna to function as a combined ESA antenna having a boresight between the first boresight and the second boresight; and receive the sensed data from the combined ESA antenna.  
However, Robertson teaches wherein the controller is further configured to: command the plurality of antenna to sense the threat aerial vehicle via a first antenna and a second antenna, the second antenna adjacent to the first antenna (see Col. 8, lines 21-25 and Figure 3b wherein the areas 314 in the plotted pattern 310 represent a coverage of two radar antennas (corresponds to two adjacently positioned antenna); see also Col. 8, lines 63-67 and col. 9, lines 1-3wherein radar devices and antennas configured in accordance with the present technologies can have a relatively high update rate (e.g., >8 Hz). In some examples, radar devices and antennas configured in accordance with the present technologies can detect smaller objects (e.g., 0.1 m2 RCS (Radar Cross Section) objects) at a shorter distance, such as 500 feet, and can detect larger objects (e.g., 1.0 m2 RCS objects and larger) at a larger distance, such as 2000 feet); 
determine the threat position is within a sector crossover between a first boresight of the first antenna and a second boresight of the second antenna (see Col. 8, lines 16-20 wherein FIG. 3B illustrates an example plotted pattern 310 of radar coverage for the radar antenna arrangement 300 . The plotted pattern 310 of radar coverage can represent uniform weights from −60 to 60 degrees off the antenna boresight, and zero weight beyond; see also Col. 8, lines 63-67 and col. 9, lines 1-3 wherein radar devices and antennas configured in accordance with the present technologies can have a relatively high update rate (e.g., >8 Hz). In some examples, radar devices and antennas configured in accordance with the present technologies can detect smaller objects (e.g., 0.1 m2 RCS (Radar Cross Section) objects) at a shorter distance, such as 500 feet, and can detect larger objects (e.g., 1.0 m2 RCS objects and larger) at a larger distance, such as 2000 feet (the distances correspond to a relative position of the detected threat within the sector crossover)); 
electrically manipulate each of the first antenna and the second antenna to function as a combined antenna having a boresight between the first boresight and the second boresight (see Col. 9, lines 35-37 wherein transmit and receive antennas can be steered electronically in a coordinated fashion for maximizing target detection); 
and receive the sensed data from the combined antenna (see Col. 17, lines 8-21 wherein in some cases, the method can involve receiving detection data from the plurality of antennas ( 120 ), and fusing the detection data together. For example, a radar system (e.g., 110 A, 110 B) and/or a computer device (e.g., a processor, a computer system, a control system, etc.) can receive the detection data and fuse the data together to generate a more detailed and/or accurate view of the conditions, information, environment, objects, etc., reported and/or described in the detection data. The detection data can include, for example, an indication of one or more objects detected using the plurality of antennas ( 120 ), one or more characteristics (e.g., shape, size, velocity, direction, altitude, etc.) of the one or more objects detected, one or more conditions (e.g., environment conditions, activity, etc.) detected, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surveillance system taught by Schultz with the controller being further configured to: command the plurality of antenna to sense the threat aerial vehicle via a first antenna and a second antenna, the second antenna adjacent to the first antenna; determine the threat position is within a sector crossover between a first boresight of the first antenna and a second boresight of the second antenna; electrically manipulate each of the first antenna and the second antenna to function as a combined antenna having a boresight between the first boresight and the second boresight; and receive the sensed data from the combined antenna, as taught by Robertson, for the purpose providing an increased accuracy, detection range, field of vision (FOV), effectiveness) (see Col. 8, lines 30-35 of Robertson).	
Regarding claim 8, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, but fails to explicitly teach wherein the sensed data representative of the threat aerial vehicle further includes a power level of a received radar signal from the threat aerial vehicle and wherein the size-based maneuvering category is based on the power level of the received radar signal.
However, Robertson teaches wherein the sensed data representative of the threat aerial vehicle further includes a power level of a received radar signal from the threat aerial vehicle and wherein the size-based maneuvering category is based on the power level of the received radar signal (see Col. 16, lines 60-67 and col. 17, lines 1-21 wherein the method can also involve determining, based on the one or more return signals, data about the intruder, such as an angle of the intruder, a proximity or range of the intruder, a range rate of the intruder, a radar return magnitude, a location of the intruder, a characteristic of the intruder (e.g., a size or shape), a vector of the intruder, etc. The method can then process, based on the data about the intruder, one or more location parameters associated with the intruder, such as an angle of the intruder, using a collision avoidance algorithm to generate a collision avoidance result. The collision avoidance algorithm can be, for example, a software algorithm and/or a machine learning algorithm. In some cases, the method can use the set of receive antennas to identify and/or reject clutter signals, interfering signals, and/or other signals…The detection data can include, for example, an indication of one or more objects detected using the plurality of antennas ( 120 ), one or more characteristics (e.g., shape, size, velocity, direction, altitude, etc.) of the one or more objects detected, one or more conditions (e.g., environment conditions, activity, etc.) detected, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surveillance system taught by Schultz, wherein the sensed data representative of the threat aerial vehicle further includes a power level of a received radar signal from the threat aerial vehicle and wherein the size-based maneuvering category is based on the power level of the received radar signal for the purpose of processing, based on the data about the intruder, one or more location parameters associated with the intruder, such as an angle of the intruder, using a collision avoidance algorithm to generate a collision avoidance result(see Col. 16, lines 65-67 and col. 17, lines 1-2 of Robertson).
Regarding claim 14, see the corresponding rejection of claim 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US20100292871A1) in view of Wang (US20170110018A1).
Regarding claim 7, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, but fails to explicitly teach wherein the certification maneuvering category is based on a reference speed and further includes: a category A wherein the reference speed is less than 91 knots, a category B wherein the reference speed is at least 91 knots but less than 121 knots, a category C wherein the reference speed is at least 121 knots but less than 141 knots, a category D wherein the reference speed is at least 141 knots but less than 166 knots, and a category E wherein the reference speed is 166 knots or greater.
However, Wang teaches wherein the certification maneuvering category is based on a reference speed and further includes: a category A wherein the reference speed is less than 91 knots, a category D wherein the reference speed is at least 141 knots but less than 166 knots (see Paragraph [0037] wherein the system is further configured to perform one or more analyses of the stored aircraft maneuver data in the data store. The system is further configured to generate an output based on the one or more analyses of the stored aircraft maneuver data. Aircraft maneuver data management system 100 may attempt to detect when aircraft 10 reaches or exceeds a threshold ground speed, e.g., 150 knots for a large aircraft (516) or 80 knots for a small aircraft (518) in this example, and determine that the aircraft 10 is airborne and has transitioned to in-air status (540) based on this ground speed determination. Aircraft maneuver data management system 100 may seek to detect either of these three conditions as alternatives due to the potential for data indicating certain maneuvers such as takeoff roll start or takeoff to be lost in transmission or erroneously omitted from surveillance data transmissions by the aircraft systems of aircraft 10, for example).
Wang does not expressly disclose a category B wherein the reference speed is at least 91 knots but less than 121 knots, a category C wherein the reference speed is at least 121 knots but less than 141 knots, and a category E wherein the reference speed is 166 knots or greater. Nevertheless, optimizing the reference speed ranges into categories is well within the bounds of normal experimentation. See MPEP 2144.05 II (A). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Wang teaches the different ranges of reference speeds as a variable which achieves a recognized result (Paragraph [0037]). Therefore, the prior art teaches the categories of reference speeds and identifies the ranges as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the reference speeds in a ranges between 91 knots and 121 knots, 121 knots and 141 knots, and greater than 166 knots because it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US20100292871A1) in view of Heinen (US20210033698A1).
Regarding claim 12, Schultz teaches the system for cooperative aerial vehicle collision avoidance of claim 1, but fails to explicitly teach wherein the DCACN further comprises a dynamic mobile ad hoc network (MANET).
However, Heinen teaches wherein the DCACN further comprises a dynamic mobile ad hoc network (MANET) (see Paragraph [0028] wherein These approaches allow the system 100 to be used to form high-gain aerial ad hoc networks that can be used for various purposes, such as capturing sensor measurements or other information over the local horizon. Note that these operations may occur continuously or on-demand, such as when drones are launched into the air to capture information and then returned to the ground once the desired information has been obtained. The ability to localize and synchronize multiple communication nodes 102 using the anchor node 104 may find use in a number of other implementations, as well; see also Paragraph [0032] wherein FIGS. 2A and 2B illustrate example communications supporting localization for mobile ad hoc networks in accordance with this disclosure. in particular, FIGS. 2A and 2B illustrate an example way in which electromagnetic signals (including electromagnetic signals sent over different signal paths) may be used to support localization for mobile ad hoc networks).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surveillance, as taught by Schultz, using the mobile ad hoc network, as taught by Heinen, for the purpose of providing improved communication capabilities for first responders, armed forces personnel, or other personnel, as taught by Heinen (see Paragraph [0030]). This functionality can also be used to help improve ground-to-air communications between personnel on the ground and assets in the air to help provide improved stand-off capabilities for personnel, such as when the system 100 can be used to help identify threats earlier or at larger distances (see Paragraph [0030] of Heinen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koeneman (US20070222665A1) teaches a digital airborne situational awareness system and method. The system is installed on multiple aircraft to generate an airborne network providing collision avoidance without ground control. A global positioning system (GPS) receiver unit is coupled to a microprocessor in each aircraft equipped with the system. A software engine receives the raw GPS data and determines location, speed, flight path direction, and altitude. The software engine conditions the GPS data for display on a cockpit display panel. The conditioned data orients the display with the heading, speed, and altitude data of the host system aircraft. A transceiver section provides data transmission to other airborne receiving units within the approximately forty mile range of the airborne network. The transceiver transmits data packets including reconditioned location (track), altitude, and an aircraft class identifier to other aircraft in the network. The transceiver receives data from other airborne vehicles equipped with the system within the network range. Once the computations of positional data for other aircraft are performed, the positional data is sent to the display processing section for appropriate cockpit display. The software engine develops a set of projections that are compared to the relative speed, flight path direction and altitude of the all other units in the airborne network. These projections determine the threat levels of converging flight paths with limits that provide warning data to the pilot of any pending flight path conflict situation.
Wang (US20170045613A1) teaches a method for detecting an object, said method comprising: providing a plurality of nonrotating transmitting and receiving antennas at a location; transmitting an electromagnetic waveform from each of said plurality of nonrotating transmitting antennas for reflection from an object to be detected, each of said waveforms chosen so as to avoid interference with the other waveforms between transmitted signals and received signals; receiving reflected electromagnetic echo signals by the receiving antennas from the object to be detected and generating receiving signals corresponding to the echo signals; processing the receiving signals to determine relative location information about the object to be detected.
Dupray (US20170069214A1) teaches various systems, methods, for unmanned aerial vehicles (UAV) are disclosed. In one aspect, UAVs operation in an area may be managed and organized by UAV corridors, which can be defined ways for the operation and movement of UAVs. UAV corridors may be supported by infrastructures and/or systems supported UAVs operations. Support infrastructures may include support systems such as resupply stations and landing pads. Support systems may include communication UAVs and/or stations for providing communications and/or other services, such as aerial traffic services, to UAV with limited communication capabilities. Further support systems may include flight management services for guiding UAVs with limited navigation capabilities as well as tracking and/or supporting unknown or malfunctioning UAVs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665